Citation Nr: 0108924	
Decision Date: 03/27/01    Archive Date: 04/03/01	

DOCKET NO.  00-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (emphysema).  


REPRESENTATION

Appellant represented by:	The American Legion 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
June 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  

In a rating decision of November 1997, the RO granted service 
connection (and a noncompensable evaluation) for headaches.  
In a subsequent rating decision of March 1998, the RO granted 
service connection (and a 10 percent evaluation) for post-
traumatic stress disorder.  Somewhat later, in a Hearing 
Officer's decision of February 1999, the veteran's previous 
noncompensable evaluation for service-connected headaches was 
increased to 10 percent.  That same decision increased the 
veteran's previous 10 percent evaluation for post-traumatic 
stress disorder to 30 percent.  

In a decision of March 2000, the Board denied entitlement to 
an evaluation in excess of 10 percent for service-connected 
headaches.  That same decision denied entitlement to an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder.  Accordingly, the issues of entitlement to 
increased ratings for service-connected headaches and post-
traumatic stress disorder are no longer before the Board.  

The Board observes that, in a rating decision of 
January 2000, the RO determined that there was no clear and 
unmistakable error in a prior rating decision of June 6, 
1961, which decision denied entitlement to service connection 
for pulmonary tuberculosis.  The veteran voice his 
disagreement with that decision, with the result that, in 
April 2000, there was issued a Statement of the Case as to 
that particular issue.  While in August 2000, the veteran's 
accredited representative submitted a statement in lieu of a 
VA Form 646 purporting to be a Substantive Appeal on the 
issue of clear and unmistakable error, that statement does 
not fulfill the regulatory requirements for a valid 
Substantive Appeal.  See 38 C.F.R. § 20.202 (2000).  
Accordingly, the Board will confine its review solely to 
those issues listed on the title page of this decision. 


FINDINGS OF FACT

1.  Chronic nicotine dependence is not shown to have been 
present in service, or for many years thereafter.  

2.  Chronic obstructive pulmonary disease is not shown to 
have been present in service, or for many years thereafter.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 and Supp. 2000).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 and Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and the supplemental statements of the case, provided to both 
the veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim; specifically, 
the need for competent clinical evidence relating the 
disabilities at issue to an incident, injury, or disease of 
active service.  Additionally, the Board finds that the 
duties to assist provided under the new statute at § 5103A 
have also been fulfilled in that all evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim have been collected for review and a VA 
pulmonary examination was provided.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.


Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of either 
nicotine dependence or chronic obstructive pulmonary disease.  
During service, the veteran underwent evaluation for what was 
eventually determined to be a preexisting pulmonary 
tuberculosis.  At the time of the veteran's service 
separation examination in June 1952, clinical evaluation of 
his lungs was within normal limits.  Radiographic studies 
conducted at that same time showed no essential change in the 
fibro-calcific disease previously noted in the veteran's left 
lung, and no pertinent diagnosis was noted.  

Radiographic studies of the veteran's chest conducted by the 
VA in June 1997 were significant for the presence of 
hyperaeration of the veteran's lungs, with flattening of the 
hemidiaphragms.  Additionally noted were old calcified 
granulomas in the left upper lung.  The pertinent diagnosis 
noted was pulmonary emphysema, with no evidence of any acute 
infiltrate. 

Subsequent VA radiographic studies of the veteran's chest 
conducted in February 1998 once again showed the presence of 
hyperaeration of the veteran's lungs, accompanied by 
flattening of the hemidiaphragms.  Old calcific granulomas 
were once again visualized in the area of the veteran's left 
upper lung.  The clinical impression was pulmonary emphysema, 
with no evidence of any acute infiltrate.  

Pulmonary function studies conducted by the VA in 
October 1998 were consistent with a moderate obstructive lung 
defect, moderate hyperinflation, and decreased DLCO.  
Additionally noted at that time was that the veteran 
exhibited no particular response to bronchodilator therapy.  

In early December 1998, a VA pulmonary examination was 
accomplished.  At the time of examination, the veteran gave a 
history of progressive exertional dyspnea for more than 
10 years.  According to the veteran, he had no history of 
orthopnea or paroxysmal nocturnal dyspnea, though there had 
been intermittent ankle swelling for nine years.  The veteran 
stated that he suffered from a chronic cough, accompanied by 
one teaspoon full of yellowish-white sputum daily for the 
past 25 to 30 years.  When further questioned, the veteran 
gave a "96-pack-year history" of cigarette smoking, and 
commented that he continued to smoke a pack of cigarettes per 
day.

On physical examination, there was no evidence of any 
breathlessness at rest or on mild exertion.  Expiration was 
prolonged in both lung fields, and the veteran's breath 
sounds were uniformly decreased in both lung bases.  At the 
time of evaluation, there were no crackles or wheezes.  The 
veteran's heart sounds were distant, and his cardiac rhythm 
was regular, without evidence of murmurs, gallops, or left 
parasternal heave.  Further evaluation revealed no evidence 
of jugular venous distention, clubbing, cyanosis, cervical 
adenopathy, or thyromegaly.  At the time of evaluation, there 
was noted the presence of 1+ pitting edema around both of the 
veteran's ankles.  Radiographic studies conducted in 
October 1998 reportedly were consistent with hyperinflation, 
accompanied by flattened diaphragms, an enlarged central 
pulmonary artery, bullous changes in the left lung base, and 
fibrocalcific changes in both upper lobes, consistent with 
healed granulomatous disease.  Pulmonary function studies, 
likewise conducted in October 1998, showed evidence of 
moderate air flow obstruction, with mild reversibility, 
severe hyperinflation, and air trapping, accompanied by a 
moderate decrease in carbon monoxide diffusing capacity, a 
pattern consistent with emphysema, and partially reversible 
air flow obstruction.  Based on the veteran's history, 
physical examination, radiographic findings, and pulmonary 
function studies, it was the opinion of the examiner that the 
veteran suffered from chronic obstructive pulmonary disease, 
predominantly emphysema, characterized by partially 
reversible air flow obstruction of moderate severity.  
Additionally noted were radiographic findings consistent with 
pulmonary hypertension.  In the opinion of the examiner, the 
veteran was "moderately disabled" by his pulmonary function 
impairment.  

During the course of an RO hearing in March 2000, the veteran 
testified that he had "never smoked tobacco" until he was 
sent to Korea, at which time he received cigarettes as part 
of his "C-rations."  See Transcript, p. 2.  

Analysis

The veteran in this case seeks service connection for 
nicotine dependence, as well as chronic obstructive pulmonary 
disease.  In pertinent part, it is argued that, while in 
service, the veteran was furnished cigarettes as part of his 
"C-rations," as a result of which he developed nicotine 
dependence, eventually leading to the development of chronic 
obstructive pulmonary disease.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 1991 and Supp. 2000).  In a precedent opinion of 
the VA General Counsel, it was concluded that:  (1) A 
determination of whether nicotine dependence may be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles and (2) service connection may be 
established for a disability or death if the evidence 
establishes that the underlying disease or injury was caused 
by tobacco use during service.  VAOPGCPREC 2-93 (January 13, 
1993).  In a later precedent opinion of the General Counsel, 
it was determined that secondary service connection for a 
disability attributable to tobacco use subsequent to military 
service could be established based on nicotine addiction that 
had arisen in service if the addiction was the proximate 
cause of the disability.  That opinion further noted that the 
VA Undersecretary for Health had determined that nicotine 
dependence may be considered to be a disease for the purpose 
of VA disability compensation.  VAOPGCPREC 19-97 (May 13, 
1997).  

In the present case, service medical records, including the 
veteran's service separation examination, are entirely 
negative for history, complaints, or abnormal findings 
indicative of the presence of either nicotine dependence or 
chronic obstructive pulmonary disease.  While during service, 
the veteran underwent evaluation for what was eventually 
determined to be a preexisting pulmonary tuberculosis, on no 
occasion during service was reference made to the veteran's 
smoking habits, or to associated nicotine dependence and 
chronic obstructive pulmonary disease.  While at the time of 
the veteran's service separation examination in June 1952, it 
was noted that there had been "no essential change" in 
previously noted fibro-calcific disease present in the 
veteran's left lung, this entry was in reference to the 
aforementioned pulmonary tuberculosis, a disease for which 
service connection has previously been denied.  Indeed, the 
earliest clinical indication of the presence of either 
nicotine dependence or chronic obstructive pulmonary disease 
(emphysema) is revealed by VA treatment records and/or 
examination reports dated many years following the veteran's 
discharge from service.  The Board concedes that, on VA 
pulmonary examination in early December 1998, the veteran 
gave a history of a "chronic cough" for the past 25 to 
30 years.  However, this would place the inception of the 
veteran's cough at a point in time fully 16 years following 
his discharge from service.  Further noted was that the 
veteran had a "96-pack-year history of cigarette smoking," 
and that he continued to smoke a pack of cigarettes per day 
even at present.  

The Board notes that, during the course of an RO hearing in 
March 2000, the veteran dated the inception of his nicotine 
dependence to his service in Korea, at which time he was 
furnished cigarettes as part of his "C-rations."  However, as 
noted above, the veteran's service medical records make no 
mention whatsoever of the veteran's cigarette smoking, or of 
any developing nicotine dependence.  Notwithstanding the 
veteran's testimony, there presently exists no evidence that 
such nicotine dependence as may presently exist had its 
origins during the veteran's period of active military 
service.  Nor is it shown that the chronic obstructive 
pulmonary disease (emphysema) from which the veteran now 
suffers is in any way related to cigarette smoking which 
originated in service.  Under such circumstances, the 
veteran's claims for service connection for those disorders 
must fail. 

 


ORDER

Service connection for nicotine dependence is denied.

Service connection for chronic obstructive pulmonary disease 
(emphysema) is denied.  




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals







